      Case 3:20-cv-01864-H-AGS Document 1 Filed 09/21/20 PageID.49 Page 1 of 43




 1   RICHARD R. BEST*
     BestR@sec.gov
 2   LARA SHALOV MEHRABAN*
     MehrabanL@sec.gov
 3   MICHAEL PALEY*
     PaleyM@sec.gov
 4   CHRISTOPHER DUNNIGAN**
     DunniganC@sec.gov
 5   KRISTINE ZALESKAS**
     ZaleskasK@sec.gov
 6   SECURITIES AND EXCHANGE COMMISSION
     200 Vesey Street
 7   New York, NY 10281
     Telephone: 212-336-0061 (Dunnigan)
 8   * (Not admitted in this District)
     ** (Appearing Pursuant to Local Civil Rule 83.3(c)(3))
 9

10
                           UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF CALIFORNIA
11

12
     SECURITIES AND EXCHANGE                         Case No.:   '20CV1864 MMA AGS
13
     COMMISSION,
14
                                    Plaintiff,       COMPLAINT
15

16   against                                         JURY TRIAL DEMANDED
17
     ONGKARUCK SRIPETCH,
18
     AMANDA FLORES, BREHNEN
19   KNIGHT, ANDREW McALPINE
20
     ASHMIT PATEL, MICHAEL WEXLER ,
     DOMINIC WILLIAMS, ADTRON INC.
21   aka STOCKPALOOZA.COM, ATG INC.,
22   DOIT, LTD., DOJI CAPITAL, INC.,
     KING MUTUAL SOLUTIONS INC.,
23
     OPTIMUS PRIME FINANCIAL INC.,
24   ORCA BRIDGE, REDLINE
     INTERNATIONAL, and UAIM
25
     CORPORATION,
26

27                                  Defendants.
28
           Plaintiff Securities and Exchange Commission (“Commission”), for its Complaint

                                                 1
      Case 3:20-cv-01864-H-AGS Document 1 Filed 09/21/20 PageID.50 Page 2 of 43




 1
     against Defendants Ongkaruck Sripetch (“Sripetch”), Amanda Flores (“Flores”), Brehnen

 2   Knight (“Knight”), Andrew McAlpine (“McAlpine”), Ashmit Patel (“Patel”), Michael
 3
     Wexler (“Wexler”), Dominic Williams (“Williams”), Adtron Inc. aka Stockpalooza.com
 4

 5   (“Adtron”), ATG Inc. (“ATG”), DOIT Ltd. (“DOIT”), Doji Capital, Inc. (“Doji”), King
 6
     Mutual Solutions Inc. (“King Mutual”), Optimus Prime Financial Inc. (“Optimus”), Orca
 7

 8   Bridge, Redline International (“Redline”), and UAIM Corporation (“UAIM”) (together,
 9
     “Defendants”), alleges as follows:
10
                                SUMMARY OF ALLEGATIONS
11

12         1.     From at least August 2013 to at least December 2017 (the “Relevant
13
     Period”), Defendants, including seven individuals and nine entities controlled by certain
14

15   of these individuals, worked in concert to engage in numerous fraudulent schemes and
16
     other violations of the federal securities laws, involving at least 20 penny stock
17

18
     companies. The Defendants obtained at least $6 million in illicit sale proceeds from this

19   illegal conduct, while harming retail investors who purchased shares during the schemes.
20
           2.     Defendants Sripetch, Flores, and later, Knight, orchestrated numerous
21

22   fraudulent “scalping” schemes, in which they obtained stock in penny stock issuers
23
     through various entities they controlled, funded internet promotions of these issuers –
24

25   generally using intermediaries to funnel payment to the promoters – and then sold their
26
     stock into the investor demand they generated.
27

28



                                                   2
      Case 3:20-cv-01864-H-AGS Document 1 Filed 09/21/20 PageID.51 Page 3 of 43




 1
            3.    The stock promotions did not disclose that the group of individuals who paid

 2   for the promotions intended to sell their shares.
 3
            4.    At various times, Patel, an attorney who obtained millions of shares from at
 4

 5   least five of the issuers, purportedly as compensation for legal services to them, aided and
 6
     abetted Sripetch, Flores, Knight, and the entity Defendants by timely selling promoted
 7

 8   issuers’ stock for the benefit of these Defendants, and wiring substantial portions of the
 9
     sales proceeds to entities controlled by Knight and Sripetch. Patel kept the remainder of
10
     the sales proceeds for himself.
11

12          5.    Moreover, at various times between 2013 and 2016, in violation of the
13
     registration requirements of the federal securities laws, Sripetch, Williams, Flores and
14

15   various entities that they control sold over 24 million shares of ABBY Inc., a microcap
16
     issuer they also controlled and promoted. These sales were not registered with the
17

18
     Commission, and were not exempt from registration.

19          6.    In 2016, Sripetch and Knight engaged in a manipulative cross-trading
20
     scheme in the stock of VMS Rehab Systems, Inc. (“VMS Rehab”) to “build the chart” –
21

22   i.e., engaging in manipulative trading, such as wash trades and matched orders, to create
23
     a fictitious, attractive price and volume trading history for the stock – in advance of a
24

25   promotional campaign. They built the chart in advance of scalping schemes in order
26
     prime the market and to lend credibility to an imminent or incipient promotional
27
     campaign.
28



                                                   3
      Case 3:20-cv-01864-H-AGS Document 1 Filed 09/21/20 PageID.52 Page 4 of 43




 1
           7.      Finally, in 2018 and 2019, Sripetch and Knight engaged in several schemes

 2   to “pump and dump” the stock of Argus Worldwide Inc. (“ARGW”) along with ARGW’s
 3
     chief executive officer Wexler, and McAlpine, a former executive of a now-defunct
 4

 5   offshore broker-dealer.
 6
                                            VIOLATIONS
 7

 8         8.      By engaging in the conduct set forth in this Complaint, the Defendants
 9
     violated Sections 5(a), 5(c) and 17(a) of the Securities Act of 1933 (“Securities Act”) [15
10
     U.S.C. §§ 77e(a), 77e(c), and 77q(a)], and Sections 9(a) and 10(b) of the Securities
11

12   Exchange Act of 1934 (“Exchange Act”) [15 U.S.C. §§ 78i(a) and 78j(b)], and Rule 10b-
13
     5 thereunder [17 C.F.R. § 240.10b-5].
14

15         9.      Unless Defendants are permanently restrained and enjoined, they will again
16
     engage in the acts, practices, transactions, and courses of business set forth in this
17

18
     Complaint, and in acts, practices, transactions, and courses of business of a similar type

19   and object.
20
                NATURE OF THE PROCEEDINGS AND THE RELIEF SOUGHT
21

22         10.     The Commission brings this action pursuant to the authority conferred upon
23
     it by Securities Act Section 20(b) [15 U.S.C. § 77t(b)], and Exchange Act Section 21(d)
24

25   [15 U.S.C. § 78u(d)].
26
           11.     The Commission seeks a final judgment: (a) restraining and permanently
27
     enjoining all the Defendants from engaging in the acts, practices and courses of business
28



                                                   4
      Case 3:20-cv-01864-H-AGS Document 1 Filed 09/21/20 PageID.53 Page 5 of 43




 1
     alleged against them herein and from committing future violations of the above

 2   provisions of the federal securities laws; (b) ordering all the Defendants to disgorge any
 3
     ill-gotten gains they received and to pay prejudgment interest thereon; (c) ordering all the
 4

 5   Defendants to pay civil money penalties pursuant to Securities Act Section 20(d) [15
 6
     U.S.C. § 77t(d)], and Exchange Act Section 21(d)(3) [15 U.S.C. § 78u(d)(3)]; (d)
 7

 8   permanently barring all the Defendants from participating in an offering of penny stock
 9
     pursuant to Securities Act Section 20(g) [15 U.S.C. § 77t(g)], and Exchange Act Section
10
     21(d)(6) [15 U.S.C. § 78u(d)(6)]; (e) permanently barring Flores or Knight from acting as
11

12   an officer or director of any issuer that has a class of securities registered pursuant to
13
     Exchange Act Section 12 [15 U.S.C. § 78l] or that is required to file reports pursuant to
14

15   Exchange Act Section 15(d) [15 U.S.C. § 78o(d)]; and (f) ordering such other and further
16
     relief as the Court may deem just and proper.
17

18
                                  JURISDICTION AND VENUE

19         12.    This Court has jurisdiction over this action pursuant to Securities Act
20
     Sections 20(b), 20(d), 22(a), and 22(c) [15 U.S.C. §§ 77t(b), 77t(d), 77v(a), and 77v(c)]
21

22   and Exchange Act Sections 21(d) and 27 [15 U.S.C. §§ 78u(d) and 78aa.]
23
           13.    Venue lies in the Southern District of California pursuant to Securities Act
24

25   Section 22(a) [15 U.S.C. § 77v(a)] and Exchange Act Section 27 [15 U.S.C. § 78aa].
26
     Certain of the acts, practices, transactions, and courses of business constituting the
27
     violations of law alleged in this Complaint occurred within the Southern District of
28



                                                    5
      Case 3:20-cv-01864-H-AGS Document 1 Filed 09/21/20 PageID.54 Page 6 of 43




 1
     California. For example, Defendants Orca Bridge and Doji Capital are located in the

 2   District, Defendants Knight and Williams reside in the District, and certain trading and
 3
     banking activity alleged in this Complaint occurred on-line via computers with IP
 4

 5   addresses located in this District.
 6
            14.   In connection with the transactions, acts, practices, and courses of business
 7

 8   alleged in this Complaint, Defendants directly or indirectly have made use of the means
 9
     and instrumentalities of interstate commerce, or of the mails, or of the facilities of a
10
     national securities exchange.
11

12                                         DEFENDANTS
13
     Individual Defendants
14

15          15.   Sripetch, age 45, also known as King Richards or Shelby Saint Claire,
16
     currently resides in Las Vegas, Nevada He is the president of Defendant Adtron, the sole
17

18
     officer of Defendant King Mutual, and along with Defendant Flores, controls Defendant

19   ATG.
20
            16.   Flores, age 49, currently resides in Las Vegas, Nevada. Along with
21

22   Defendant Sripetch, she controls Defendant ATG. She also held herself out as associated
23
     with Defendant Adtron. From June 2013 until November 2015, Flores also served as
24

25   CEO of ABBY, Inc., an issuer whose stock was among the subjects of the Defendants’
26
     scalping schemes, during her tenure as CEO. Flores was a co-principal of Defendant
27
     Orca Bridge.
28



                                                   6
      Case 3:20-cv-01864-H-AGS Document 1 Filed 09/21/20 PageID.55 Page 7 of 43




 1
           17.   Knight, age 55, resides in Escondido, California. Knight is the president of

 2   Defendant Orca Bridge.
 3
           18.   McAlpine is a Canadian citizen and resides in the Cayman Islands.
 4

 5   McAlpine is the former vice president of Legacy Global Markets, S.A., a now-defunct
 6
     broker-dealer in Belize that was sued by the Commission in 2015.
 7

 8         19.   Patel, age 36, is a Canadian citizen and attorney, admitted in Illinois, who
 9
     currently resides in Oakville, Ontario. During most of period discussed in this
10
     Complaint, Patel was a resident of Annapolis, Maryland.
11

12         20.   Wexler is a Canadian citizen and resides in Ottawa, Canada. During the
13
     relevant time period, Wexler was chief executive officer of VMS Rehab Systems Inc. and
14

15   ARGW.
16
           21.   Williams, age 37, resides in Bonita, California. He is the purported control
17

18
     person of Defendant Optimus and held himself out as “Director of Investors” at

19   Defendant Redline. He is a former employee of Defendant ATG.
20
     Entity Defendants
21

22         22.   Adtron, Inc. a/k/a Stockpalooza.com (“Adtron” or “Stockpalooza”) is a
23
     Nevada corporation with its principal place of business in Las Vegas, Nevada. It operates
24

25   a stock tout website controlled by Defendant Sripetch. Sripetch was Adtron’s president
26
     and secretary. At all relevant times, it shared an address with Defendants ATG, Optimus,
27
     and Orca Bridge.
28



                                                 7
      Case 3:20-cv-01864-H-AGS Document 1 Filed 09/21/20 PageID.56 Page 8 of 43




 1
           23.    ATG Inc. (“ATG”) is a California corporation controlled by Defendants

 2   Sripetch and Flores that has purported to be a consulting company providing marketing
 3
     services to publicly-trading microcap companies. At all relevant times, it shared a
 4

 5   mailing address with Defendants Adtron, Optimus, and Orca Bridge.
 6
           24.    DOIT is an entity associated with a former employee of Defendant ATG.
 7

 8         25.    Doji is a California corporation with its current principal place of business in
 9
     San Diego, California.
10
           26.    King Mutual is a Nevada corporation with its principal place of business in
11

12   Las Vegas, Nevada. Sripetch is its sole officer. Previously, King Mutual was a
13
     California corporation with its principal place of business in San Diego, California.
14

15         27.    Optimus is a California corporation, with its principal place of business in
16
     Las Vegas, Nevada. Formerly owned by Defendant Flores, its current purported control
17

18
     person is Defendant Williams. However, Defendants Flores and Sripetch have retained

19   control of Optimus’ bank account. At all relevant times, Optimus shared a mailing
20
     address with Defendants ATG, Adtron and Orca Bridge.
21

22         28.    Orca Bridge is a Nevada corporation with places of business in Escondido,
23
     California and Las Vegas, Nevada. Defendant Knight is Orca Bridge’s CEO. Flores was
24

25   as a co-principal of Defendant Orca Bridge. At all relevant times, Orca Bridge shared a
26
     mailing address with Defendants Adtron, ATG, and Optimus.
27

28



                                                  8
      Case 3:20-cv-01864-H-AGS Document 1 Filed 09/21/20 PageID.57 Page 9 of 43




 1
           29.      Redline is an entity linked to both Defendants Sripetch and Knight, with

 2   places of business in Nevis and San Diego, California. A May 2016 version of Knight’s
 3
     LinkedIn profile identified Knight as the COO of Redline. Sripetch is listed as the
 4

 5   contact person for Redline on its brokerage account. Defendant Williams claimed to be
 6
     “Director of Investors” at Redline.
 7

 8         30.      UAIM is an entity controlled by Sripetch. Its last known address was in in
 9
     Belize City, Belize. Sripetch has represented himself as UAIM’s CEO.
10
                                               FACTS
11

12   Overview of the Illegal Scalping Schemes
13
           31.      Beginning no later than August 2013 and continuing through at least
14

15   February 2019, Sripetch and Flores (and later also Knight) orchestrated fraudulent
16
     schemes, using the Defendant entities to obfuscate their actions, in connection with at
17

18
     least 20 microcap issuers.

19         32.      These schemes followed the same general pattern:
20
                  First, a subset of the Defendants obtained shares of a microcap issuer
21
                   through convertible debt agreements, usually claiming to purchase
22                 convertible debt through a series of transactions involving intermediaries,
23
                   and then converting the debt to stock. Defendant Patel, who often acted at
                   counsel for the promoted issuer, received shares in at least five of these
24                 issuers, purportedly as payment for legal services.
25
                  Next, some of the Defendants would promote the issuer. In some instances,
26                 they promoted the issuer through Sripetch’s own website Stockpalooza.com.
27                 However, for most of the issuers, a Defendant or Defendants paid an
                   intermediary entity (the “Conduit”), which then wired the funds to third-
28
                   party promoters (minus a portion purportedly for a commission).

                                                   9
     Case 3:20-cv-01864-H-AGS Document 1 Filed 09/21/20 PageID.58 Page 10 of 43




 1                The promotions did not identify any of the Defendants as the ultimate funder
                   of the promotion, and did not disclose that the actual funder of the
 2
                   promotions was planning to sell stock in the issuers being promoted. Many
 3                 of the promotions were silent on the funder’s intentions. Others
                   misleadingly indicated that there was a mere possibility the funder would
 4
                   sell.
 5
                  Following the promotions, liquidity of the issuer’s stock increased and the
 6
                   share price rose, and the Defendants who held stock in that issuer promptly
 7                 sold.
 8
           33.      The practice of promoting a stock without disclosing a present or immediate
 9
     intent to sell the stock is called “scalping”, and violates the antifraud provisions of the
10

11   securities laws.
12
           34.      Defendants Sripetch, Patel, Williams and Knight each obtained and sold
13

14   shares, using accounts in their own names, in many of these schemes. In addition,
15
     Sripetch, Flores and/or Knight sold shares in various schemes through Defendant entities
16

17
     ATG, DOIT, Doji, King Mutual, Orca Bridge, Redline and UAIM.

18         35.      On some occasions, Defendant Sripetch sent money directly to the Conduit
19
     for the stock promotion. On other occasions, Sripetch and/or Flores used Defendants
20

21   Stockpalooza, ATG, Optimus and/or King Mutual to send funds to the Conduit for a
22
     promotion.
23

24         36.      On at least one occasion, Defendants Sripetch and Knight, aided and abetted
25
     by Defendant Patel, also engaged in illegal manipulative trading to raise and support the
26
     stock price and to further create the appearance of active trading in advance of a stock
27

28   promotion.

                                                   10
     Case 3:20-cv-01864-H-AGS Document 1 Filed 09/21/20 PageID.59 Page 11 of 43




 1
           37.   In connection with these schemes, Flores, Knight, Patel, Sripetch and the

 2   entity Defendants (the “Scalping Defendants”) obtained illicit sales proceeds of over $6.6
 3
     million.
 4

 5         38.   With respect to the Scalping Defendants, the below chart summarizes the
 6
     issuers, dates or relevant promotional campaigns, the Defendants who sent funds to the
 7

 8   Conduit (if applicable), and the Defendants who sold shares as part of the scalping
 9
     scheme.
10

11
       Issuer (ticker)     Promotional      Network              Network Member
                           Periods          Member Sent          Dumping Shares
12                                          Funds to the
13                                          Conduit Prior to
                                            Promotion
14

15
       ABBY (ABBY)         August-          ATG                  DOIT
                           December         King Mutual          Doji
16                         2013; April-     Optimus              King Mutual
17                         May 2015         Sripetch             Redline
                                                                 UAIM
18
                                                                 Williams
19     Freedom Energy      October 2013     King Mutual          Doji
20
       Holdings, Inc.
       (“Freedom
21     Energy”)
22     (FDMF)
       Kabe                November-        ATG                  King Mutual
23
       Exploration, Inc.   December                              Redline
24     (KABX)              2013
25
       Smart Ventures,     March-April      Sripetch             ATG
       Inc. (SMVR)         2014             King Mutual          Doji
26                                                               King Mutual
27     SuperDirectories, March 2014         Sripetch             Doji
       Inc. (SDIR)                                               Redline
28
       Global Green,     June 2014          Optimus              King Mutual

                                                 11
     Case 3:20-cv-01864-H-AGS Document 1 Filed 09/21/20 PageID.60 Page 12 of 43




 1
      Issuer (ticker)    Promotional     Network            Network Member
                         Periods         Member Sent        Dumping Shares
 2
                                         Funds to the
 3                                       Conduit Prior to
                                         Promotion
 4

 5    Inc. (GOGC)
      Glow Holdings,     October 2014    King Mutual        Sripetch
 6
      Inc. (GLOH)
 7    One Step           October-        King Mutual        King Mutual
 8
      Vending Corp.      November        Sripetch           Sripetch Associate
      (KOSK)             2015
 9    Formosa Liberty    January 2016    Sripetch           Patel
10    Corporation
      (FLIB)
11
      Transnational      May 2016        Optimus            King Mutual
12    Group, Inc.
13
      (TAMG)
      VMS (VRSYF)        May-June        Optimus            Patel
14                       2016;           Sripetch           Knight
15                       August-         King Mutual        Sripetch
                         December
16
                         2016
17    Capital Ventures   June 2016,      Optimus            Patel
18
      Europe Plc         August-                            Knight
      (CPVNF)            September                          Sripetch
19                       2016, January
20                       2017
      Van Gold           June 2016       Sripetch           Patel
21
      Resources, Inc.                                       Sripetch
22    (VGRI)
23
      Andiamo Corp.      July-           Sripetch           Knight
      (ANDI)             September       Optimus            Sripetch
24                       2016            King Mutual        Orca Bridge
25    American           July 2016       Optimus            Knight
      Transportation                                        Sripetch
26
      Holdings, Inc.
27    (ATHI)
28
      Textmunication     March 2017      Optimus            Sripetch
      Holdings, Inc.

                                             12
     Case 3:20-cv-01864-H-AGS Document 1 Filed 09/21/20 PageID.61 Page 13 of 43




 1
         Issuer (ticker)    Promotional      Network              Network Member
                            Periods          Member Sent          Dumping Shares
 2
                                             Funds to the
 3                                           Conduit Prior to
                                             Promotion
 4

 5       (TXHD)
         N1 Technologies, September          Sripetch             Patel
 6
         Inc. (NTCHF)     2015; April        Adtron               Sripetch
 7                        2017;
 8
                          July-August
                          2017
 9       Acacia           June 2017          Adtron               Sripetch
10       Diversified
         Holdings, Inc.
11
         (ACCA)
12       REAC Group,      September          Adtron               Orca Bridge
13
         Inc. (REAC)      2017               Optimus
         Mirage Energy    October 2017;      Optimus              Knight
14       Corp (MRGE)      December                                Sripetch
15                        2017                                    Orca Bridge
         Argus Worldwide May-July            Adtron               Knight
16
         Inc. (ARGW)      2018;                                   McAlpine
17                        November                                Sripetch
18
                          2018;
                          February 2019
19
            39.    Alleged below are further details of some of these schemes.
20

21   ABBY, Inc. Scalping Scheme
22
            40.    By no later than June 2013, Sripetch and Flores gained control of a microcap
23

24   issuer, ABBY, Inc. (“ABBY”), when Flores was appointed its CEO.1 Over the years,
25
     ABBY purported to be in various different businesses. From 2013 to mid-2014, ABBY
26

     1
27          Flores served as ABBY’s CEO until November 2015, but continued as ABBY’s
28   secretary and as a director. Knight has been a director of ABBY at least since November
     2015, and is currently ABBY’s CEO.
                                                 13
     Case 3:20-cv-01864-H-AGS Document 1 Filed 09/21/20 PageID.62 Page 14 of 43




 1
     disclosed in its public filings and reports that it was an exploration stage company with

 2   plans to investigate a viable gas deposit in Thailand. Beginning in mid-2014, ABBY
 3
     purported to be a company that invested in companies in the food and beverage,
 4

 5   entertainment and social media sectors. From early 2015 to the present, ABBY claims to
 6
     be in the business of “disrupt[ing] and chang[ing] the way the consumer performs the
 7

 8   task of purchasing vehicles.”
 9
           41.    From August 2013 through May 2015, Defendants Sripetch, ATG, King
10
     Mutual and/or Optimus funded at least 12 fraudulent promotional campaigns of ABBY
11

12   while ABBY was under the control of Sripetch and Flores.
13
           42.    During the promotional periods, Defendant Williams as well as Defendant
14

15   entities controlled by Sripetch and/or Flores, specifically DOIT, Doji, King Mutual,
16
     Redline and UAIM, dumped ABBY shares into the market demand generated by the
17

18
     fraudulent promotions, for total sale proceeds of over $443,000.

19         43.    The following paragraphs provide further details concerning some of the 12
20
     occasions on which various combinations of these defendants engaged in the scalping of
21

22   ABBY shares.
23

24

25

26

27

28



                                                  14
     Case 3:20-cv-01864-H-AGS Document 1 Filed 09/21/20 PageID.63 Page 15 of 43




 1
     August, September and November 2013

 2         44.    In June 2013, immediately after Flores became CEO of ABBY, over 15
 3
     million ABBY shares were deposited into offshore accounts controlled by Flores and
 4

 5   Defendant Sripetch, in the names of Defendant entities DOIT, Redline and UAIM.
 6
           45.    On August 14, 2013, Defendant ATG (Sripetch and Flores entity) wired
 7

 8   $23,000 to a Conduit, with a memo indicating that the wire was “for ABBY Minus 5000
 9
     Commission.”
10
           46.    On the same day, the Conduit wired $14,500 to three different promoters
11

12   with an identical memo for each wire indicating that the wires were for “ABBY
13
     Advertising.” Newsletters associated with those three promoters began promoting
14

15   ABBY the next day and continued to promote ABBY until at least August 16, 2013,
16
     without disclosing that the funder of the promotions owned ABBY stock and intended to
17

18
     sell the stock during the promotional period.

19         47.    One of these touts proclaimed, “ABBY is not only getting ready to kick butt
20
     in the obstacle racing industry, it is also crushing in the events planning and promotions
21

22   industry too. And I don’t need to tell you how much that sector is worth because one of
23
     the industry’s biggest earners is making well over $300 million a year.” (Emphasis in
24

25   original.)
26

27

28



                                                  15
     Case 3:20-cv-01864-H-AGS Document 1 Filed 09/21/20 PageID.64 Page 16 of 43




 1
           48.    On August 16 and 19, 2013, immediately following the stock promotion,

 2   Defendant UAIM sold a total of 1,072,153 shares, through an offshore account, for
 3
     proceeds of almost $77,000.
 4

 5         49.    On September 11, 2013, Defendant ATG wired the Conduit an additional
 6
     $35,000.” The Conduit then transferred $32,500 to a promoter on September 13, 2013.
 7

 8   ATG’s wire memo indicated that the payment to the Conduit was for ABBY. On
 9
     September 15 and 16, 2013, ABBY was promoted through several stock touting
10
     newsletters, including Sripetch’s own Stockpalooza.com. One promotion stated, “ABBY
11

12   is a massively undervalued gem with some serious upside potential.”
13
           50.    None of these promotions disclosed the funder of the promotions owned
14

15   ABBY stock and intended to sell the stock during the promotional period.
16
           51.    Immediately after the promotion, on September 16 and 19, 2013, Defendant
17

18
     UAIM sold almost 2.1 million shares of ABBY, through an offshore account, for

19   proceeds of over $63,000. On September 23, 2013, Defendant Redline sold 85,000
20
     shares of ABBY for approximately $2,200.
21

22         52.    On November 20, 2013, Defendant King Mutual wired $13,000 to the
23
     Conduit, which transferred $11,500 to a promoter later the same day. On November 21
24

25   and 22, 2013, newsletters associated with that promoter promoted ABBY. One
26
     newsletter stated, “Be prepared, come tomorrow, ABBY looks like it could slingshot
27
     upward for gains of the triple digit kind.”
28



                                                   16
     Case 3:20-cv-01864-H-AGS Document 1 Filed 09/21/20 PageID.65 Page 17 of 43




 1
           53.    Defendant Stockpalooza, Sripetch’s own promotion website, also promoted

 2   ABBY on November 22, 2013, by publishing an ABBY press release announcing a
 3
     purported letter of intent to rent space for a promotional tour. The Stockpalooza
 4

 5   newsletter titled, “Abby Enters Into Letter of Intent With Park It Place USA for
 6
     Event Space in Albuquerque, NM for Trucks and Tatas Tour Stop 2014.” The
 7

 8   release further explained that “Trucks N Tatas tour is a first of its kind female review
 9
     show paired with beer, spirits and wine gardens, VIP Cabana lounges and gourmet food
10
     trucks that cater to the 21 and over audience.”
11

12         54.    None of these promotions disclosed that the funder of the promotions owned
13
     ABBY stock and intended to sell the stock during the promotional period.
14

15         55.    Immediately following these promotions, from November 22 through
16
     November 26, 2013, Defendants UAIM and DOIT sold a total of almost 3 million shares
17

18
     of ABBY for proceeds of approximately $43,000.

19         56.    Proceeds from the above-described ABBY stock sales by Redline and
20
     UAIM were wired, at Flores’ request to accounts in the names of Defendants ATG, King
21

22   Mutual and Optimus. Proceeds from the ABBY sales by DOIT were wired to Defendant
23
     Doji and then to ATG.
24

25   May 2015
26
           57.    About 18 months later, Sripetch resumed scalping ABBY. On May 7, 2015,
27
     Defendant King Mutual wired $21,000 to the Conduit, which transferred $8,000 to a
28



                                                  17
     Case 3:20-cv-01864-H-AGS Document 1 Filed 09/21/20 PageID.66 Page 18 of 43




 1
     promoter later that day. On May 7 and 8, 2015, newsletters associated with that promoter

 2   touted ABBY without disclosing that the funder of the promotions owned ABBY stock
 3
     and intended to sell the stock during the promotional period.
 4

 5         58.    From May 8 through May 14, 2015, immediately after that promotional
 6
     campaign, Defendant Williams sold approximately 537,500 shares of ABBY for about
 7

 8   $60,000. On May 8, 2015, Defendant Doji sold 100,000 shares of ABBY for
 9
     approximately $23,000.
10
           59.    Following each of the ABBY promotions, liquidity of the issuer’s stock
11

12   increased and the stock price rose.
13
     One Step Vending Corporation Scalping Scheme
14

15         60.    In September 2015, King Mutual purchased over 109,000 shares of One Step
16
     Vending Corp. (“One Step Vending”) which trades under the ticker symbol KOSK.
17

18
           61.    On May 28, 2015, defendant Knight converted a note issued by KOSK into

19   equity shares of the company, and subsequently sold the shares to an associate at a
20
     significant discount to the then-prevailing market price.
21

22         62.    On October 13, 2015, Sripetch transferred $15,000 to the Conduit. On the
23
     same day, the Conduit issued a cashier’s check to a promoter. From October 11 through
24

25   October 15, 2015, that promoter promoted One Step Vending stock on various
26
     newsletters, identifying the Conduit as the funder of the promotional campaign and not
27

28



                                                  18
     Case 3:20-cv-01864-H-AGS Document 1 Filed 09/21/20 PageID.67 Page 19 of 43




 1
     disclosing that the funder of the promotions owned One Step Vending stock and intended

 2   to sell the stock during the promotional period. One newletter promotion stated:
 3
           “KOSK is absolute gold at .69 and should be gobbled up ASAP.”
 4

 5   Another promotion stated:
 6
           “KOSK is poised to capitalize on a vending market set for explosive growth.”
 7

 8         63.   From October 12 through October 15, 2015, Defendant King Mutual sold
 9
     over 111,000 shares of One Step Vending for over $58,000 in proceeds.
10
           64.   On November 12, 2015, Defendant Sripetch wired the Conduit $57,500. On
11

12   the same day, the Conduit wired $54,000 to a promoter. And the next day, a promotion
13
     group associated with that promoter began promoting One Step Vending.
14

15         65.   From November 13 through December 2, 2015, the associate of Defendant
16
     Knight referenced in paragraph 62 sold over 5 million shares of One Step Vending for
17

18
     proceeds of over $493,000.

19         66.   The associate of Knight who sold the shares of One Step Vending kept
20
     approximately $27,000 and wired the remaining proceeds from the sales of One Step
21

22   Vending shares to defendants Optimus and Orca Bridge.
23
           67.   Neither the October 2015 nor November 2015 promotions disclosed that the
24

25   funder of the promotions owned One Step Vending stock and intended to sell the stock
26
     during the promotional period.
27

28



                                                19
     Case 3:20-cv-01864-H-AGS Document 1 Filed 09/21/20 PageID.68 Page 20 of 43




 1
           68.    Following each of the One Stop Vending promotions, liquidity of the

 2   issuer’s stock increased and the share price rose.
 3
     VMS Rehab Systems, Inc. Scalping Scheme Overview
 4

 5         69.    From February 2016-November 2016, defendant Patel received 12.75
 6
     million shares from VMS Rehab Systems, Inc. (“VMS”).
 7

 8         70.    Patel received the shares purportedly for legal services rendered to VMS.
 9
           71.    Beginning in March 2016, defendants Sripetch and Knight purchased shares
10
     of VMS on the open market.
11

12         72.    From May 2016 to December 2016, Sripetch, King Mutual and Optimus
13
     funded nine promotions of the stock of microcap issuer VMS Rehab, which trades under
14

15   the symbol VRSYF.
16
           73.    Knight, Patel and Sripetch sold VMS Rehab shares during these promotional
17

18
     periods. In total, Knight, Patel and Sripetch, received over $1.17 million in proceeds as a

19   result of the scalping activity involved VMS Rehab.
20
           74.    Shortly after selling the VMS stock, Patel sent approximately $583,000 to
21

22   certain of the corporate defendants.
23
           May-June 2016
24

25         75.    The first two of the promotions of VMS Rehab occurred in spring 2016. On
26
     May 24, 2016, Defendant Optimus wired $26,000 to the Conduit. Later that day, the
27
     Conduit wired $23,000 to a promoter. That same day a promotion of VMS stock began.
28



                                                  20
     Case 3:20-cv-01864-H-AGS Document 1 Filed 09/21/20 PageID.69 Page 21 of 43




 1
           76.     On May 24-25, 2016, defendant Patel sold almost 40,000 shares of VMS

 2   Rehab for over $78,000. A week later, Patel wired $48,500 to defendant Orca Bridge.
 3
           77.     On June 2, 2016, defendant Sripetch wired $11,500 to the Conduit, which
 4

 5   transferred $8,000 to a promoter. A promotional campaign for VMS Rehab commenced
 6
     the same day, and continued the following day. One of the promotional newsletters
 7

 8   stated: “[t]his company has been uptrending for a couple months now and appears to be
 9
     well on its way towards exceeding expectations . . . Logically speaking, with VRSYF
10
     pushing forward on the way that it has been, investors won’t be far behind in taking
11

12   advantage.”
13
           78.     The next day, on June 3, 2016, defendant Patel sold 5,000 shares of VMS
14

15   Rehab for $9,450 in proceeds. On June 13, 2016, Patel wired $8,000 to Orca Bridge.
16
           79.     Neither the May 2016 nor June 2016 promotions of VMS Rehab disclosed
17

18
     that the funder of the promotions owned VMS Rehab stock and intended to sell the stock

19   during the promotional period.
20
     August-September 2016
21

22         80.     A few months later, the scalping resumed with two promotions in August
23
     and September, 2016.
24

25         81.     On August 25, 2016, Optimus wired $32,000 to the Conduit, which wired
26
     $27,500 to a promoter later that day. On August 25 and 26, 2016, newsletters associated
27
     with that promoter promoted VMS Rehab.
28



                                                 21
     Case 3:20-cv-01864-H-AGS Document 1 Filed 09/21/20 PageID.70 Page 22 of 43




 1
           82.   On August 26, 2016 and September 2, 2016, Patel, Sripetch and Knight sold

 2   over 193,000 shares of VMS Rehab for proceeds of over $155,000. On September 2,
 3
     2016, Patel wired $61,500 to Orca Bridge, and on September 12, 2016, Patel wired
 4

 5   $28,000 to Orca Bridge.
 6
           83.   On September 13, 2016, Optimus wired an additional $22,000 to the
 7

 8   Conduit, which wired $20,000 to a promoter the next day. From September 13 to
 9
     September 14, 2016, newsletters associated with that promoter began to promote VMS
10
     Rehab. These newsletters did not disclose that the funder of the promotions owned VMS
11

12   Rehab stock and intended to sell the stock during the promotional period.
13
           84.   From September 13 through September 16, 2016, Patel sold over 687,000
14

15   shares of VMS Rehab, for proceeds of over $260,000. On September 21, 2016, Patel
16
     wired $110,000 to Orca Bridge.
17

18
     October 2016

19         85.   The scalping of VMS Rehab continued in October 2016. On October 4,
20
     2016, King Mutual wired $26,000 to the Conduit, which wired $20,000 to a promoter
21

22   later that day. The next day, October 5, 2016 newsletters associated with that promoter
23
     promoted VMS Rehab, without disclosing that the funder of the promotions owned VMS
24

25   Rehab stock and intended to sell the stock during the promotional period.
26
           86.   On the day of the promotion, Patel sold over 159,000 shares of VMS Rehab
27
     for proceeds of over $46,000, and Knight sold over 11,000 shares of VMS Rehab for
28



                                                22
     Case 3:20-cv-01864-H-AGS Document 1 Filed 09/21/20 PageID.71 Page 23 of 43




 1
     proceeds of approximately $3,700. Patel also sold a total of approximately 202,000

 2   shares of VMS Rehab on October 14 and October 27, 2016 for proceeds of
 3
     approximately $27,000.
 4

 5         87.    Further, on October 28, 2016, Optimus wired another $31,000 to the
 6
     Conduit, which wired a total of $25,000 to two promoters the same day. Newsletters
 7

 8   associated with those promoters began promoting VMS Rehab on October 31, 2016,
 9
     without disclosing that the funder of the promotions owned VMS Rehab stock and
10
     intended to sell the stock during the promotional period.
11

12         88.    On October 31, 2016, Patel sold over 711,000 shares of VMS Rehab for
13
     proceeds of approximately $120,000. On November 7, 2016, he wired $80,350 to Orca
14

15   Bridge.
16
     November-December 2016
17

18
           89.    The Defendants’ scalping of VMS Rehab continued until the end of the year,

19   with three promotional campaigns for VMS Rehab occurring in November and
20
     December, 2016.
21

22         90.    On November 17, 2016, King Mutual wired the Conduit $44,000, which
23
     then wired a total of $40,000 to a promoter later that day.
24

25         91.    From November 18 through November 21, 2016, newsletters associated with
26
     that promoter promoted VMS Rehab, without disclosing that the funder of the
27

28



                                                  23
     Case 3:20-cv-01864-H-AGS Document 1 Filed 09/21/20 PageID.72 Page 24 of 43




 1
     promotions owned VMS Rehab stock and intended to sell the stock during the

 2   promotional period.
 3
           92.   From November 18 through December 7, 2016, Patel sold a total of over
 4

 5   1.85 million shares of VMS Rehab, for proceeds of over $168,000. On December 1,
 6
     2016, Patel wired $76,500 to Orca Bridge.
 7

 8         93.   On December 13, 2016, King Mutual wired $22,050 to the Conduit, which
 9
     wired $20,000 to a promoter the same day. The following day, a promotional campaign
10
     for VMS Rehab commenced, which did not disclose that the funder of the promotions
11

12   owned VMS Rehab stock and intended to sell the stock during the promotional period.
13
           94.   On December 14 and December 15, 2016, Patel sold over 1.65 million share
14

15   of VMS Rehab for proceeds of approximately $88,000.
16
           95.   On December 16, 2016, Sripetch wired $36,000 to the Conduit, which wired
17

18
     $27,500 to a promoter on December 19, 2016. On December 21, 2016, newsletters

19   associated with that promoter promoted VMS Rehab without disclosing that the funder of
20
     the promotions owned VMS Rehab stock and intended to sell the stock during the
21

22   promotional period.
23
           96.   On December 21 and 22, 2016, Patel sold approximately 6.5 million shares
24

25   of VMS Rehab for proceeds of over $215,361. On December 23, 2016, Patel wired
26
     $56,500 to Orca Bridge and on December 30, 2016, Patel wired $113,500 to Orca Bridge.
27

28



                                                 24
     Case 3:20-cv-01864-H-AGS Document 1 Filed 09/21/20 PageID.73 Page 25 of 43




 1
           97.    In total, Patel sold approximately 11.8 million shares of VMS Rehab for

 2   over $1.1 million in proceeds, and sent approximately $582,000 of the proceeds to
 3
     entities controlled by Sripetch and Knight.
 4

 5         98.    Following each of the VMS Rehab promotions, liquidity of the issuer’s
 6
     stock increased and the share price rose.
 7

 8         99.    None of the newsletters disclosed that the funder of the promotions owned
 9
     VMS Rehab stock and intended to sell the stock during the promotional period.
10
     Unregistered Sales of ABBY Securities Through Offshore Accounts
11

12         100.   As mentioned above, since at least June 2013, Flores and Sripetch
13
     controlled, or shared common control with, ABBY Inc., a microcap issuer that trades
14

15   under the symbol ABBY.
16
           101.   On June 5, 2013, ABBY issued a Form 8-K announcing that Flores had
17

18
     become its president, secretary, treasurer, chief financial officer and director.

19         102.   At about the same time, ABBY issued over 15 million restricted shares,
20
     which on the day Flores became CEO were allocated to three Defendant corporations
21

22   controlled by Flores and Sripetch. UAIM (5.1 million shares); Redline (5 million shares);
23
     and DOIT (5 million shares). These shares were then deposited in offshore brokerage
24

25   accounts in Belize to accounts in the names of UAIM, Redline and DOIT.
26
           103.   Shortly thereafter, without waiting the required holding period, UAIM,
27
     Redline and DOIT sold the shares:
28



                                                   25
     Case 3:20-cv-01864-H-AGS Document 1 Filed 09/21/20 PageID.74 Page 26 of 43




 1
               a. From June 14 through December 6, 2013, UAIM sold these shares, and other

 2                shares that it had acquired, for proceeds of almost $220,000.
 3
               b. From September 9, 2013 through February 26, 2014, Redline sold about
 4

 5                4.92 million shares of ABBY for proceeds of about $54,000.
 6
               c. From November 22 through December 16, 2013, DOIT sold 5 million shares
 7

 8                for proceeds of over $70,000.
 9
           104.   There was no registration statement in effect for any of these sales of ABBY
10
     shares.
11

12         105.   As alleged above, many of the sales by these entities coincided with
13
     promotional campaigns recommending that investors purchase ABBY stock, including
14

15   three promotions disseminated by Sripetch’s own website Stockpalooza.com on
16
     September 16, October 14, and November 22, 2013.
17

18
           106.   During the period that these entities were selling ABBY stock, Flores

19   directed wires of the trading proceeds from the entities’ offshore bank accounts to
20
     onshore bank accounts controlled by Defendants ATG, Optimus, and King Mutual.
21

22         107.   Similarly, during the period in which DOIT was trading ABBY, an associate
23
     of Flores directed wires of the trading proceeds from DOIT’s offshore bank account to
24

25   Doji’s bank account, from which Doji wired the funds to ATG.
26
     Additional Unregistered Sales of ABBY Securities to Entities Controlled by Sripetch
27   and Flores
28



                                                  26
     Case 3:20-cv-01864-H-AGS Document 1 Filed 09/21/20 PageID.75 Page 27 of 43




 1
           108.   From November 2013 through November 2016, over 25 million shares of

 2   ABBY were issued to various Defendant entities. The purported basis of these issuances
 3
     was usually a “promissory note” between the Defendant entity and ABBY or a subsidiary
 4

 5   of ABBY. These promissory notes were illusory, given the common control of ABBY
 6
     and the Defendant entity.
 7

 8         109.   None of these issuances were registered with the Commission.
 9
           110.   Upon receiving these ABBY shares, the entities almost immediately began
10
     selling the shares to the public.
11

12         111.   The following chart sets forth the issuances of ABBY shares to the Sripetch
13
     Network’s onshore entities:
14

15    Issuance   Entity/Person           Number Selling Period       Proceeds from the
      Date       Receiving               of Shares (Proceeds)        Sales
16
                 Shares                  Issued
17    11/22/2013 Doji                    5,000,000 12/16/2013 -      Approx. $37,000
18                                                 3/7/2014
      10/9/2014     Williams, as         1,800,000 12/8/2014 -       Approx. $269,300
19
                    “owner” of                     5/27/2015
20                  Optimus
21
      10/9/2014     Doji                 2,000,000 5/4/2015 -        Approx. $37,000
                                                   9/30/2015
22
      7/22/2016     Optimus              4,985,104 10/19/2016 -      Approx. $11,000
23                                                 10/25/2016
      10/27/2016 Sripetch “dba           5,649,717 11/21/2016 -      Approx. $7,100
24
                 Redline                           12/9/2016
25               International”
26    11/9/2016 Optimus                  6,374,800 12/9/2016         Approx. $7,400
27         112.   The proceeds of these unregistered sales total approximately $370,000.
28
     Matched Orders and Wash Trades by Sripetch and Knight
                                                    27
     Case 3:20-cv-01864-H-AGS Document 1 Filed 09/21/20 PageID.76 Page 28 of 43




 1
           113.    As noted above, in 2016, certain defendants successfully promoted and sold

 2   VMS Rehab, resulting in over $1.1 million dollars in sale proceeds. The success of this
 3
     scalping scheme was enhanced by matched and wash trading activity conducted by
 4

 5   Defendants Sripetch and Knight.
 6
           114.    Throughout 2015 and early 2016, VMS Rehab was thinly traded; from May
 7

 8   2, 2015 through March 2, 2016, there was no trading in VMS Rehab.
 9
           115.    Beginning on March 17, 2016 and continuing through June 1, 2016,
10
     Sripetch and Knight, and then Knight alone via two separate accounts, engaged in a series
11

12   of matched orders and wash trades that were intended to, and did, raise the price of VMS
13
     Rehab. These orders were made within minutes, and at times seconds, of each other.
14

15   Often the trading activity by Sripetch and Knight constituted most, if not all, of the total
16
     trading volume of VMS Rehab for that day.
17

18
           116.    The following chart summarizes this manipulative trading activity in VMS

19   Rehab by Sripetch and Knight:
20
       Date         Description                                           Total        % of
21
                                                                          Daily        Daily
22                                                                        Volume       Trading
23
                                                                          of VMS       Volume
                                                                          Rehab
24     3/17/2016    In three pairs of matched orders, Knight sold a total 1,600        100%
25                  of 1,600 shares to Sripetch at $1.67/share
       3/21/2016    In two pairs of matched orders, Knight bought a       2,900        44.83%
26
                    total of 1,300 shares from Sripetch at $1.70/share
27     3/22/2016    In one pair of matched orders, Knight sold 500        500          100%
28
                    shares to Sripetch at $1.73/share
       3/28/2016    In one pair of matched orders, Knight sold 500        500          100%
                                                   28
     Case 3:20-cv-01864-H-AGS Document 1 Filed 09/21/20 PageID.77 Page 29 of 43




 1
      Date        Description                                           Total    % of
                                                                        Daily    Daily
 2                                                                      Volume   Trading
 3                                                                      of VMS   Volume
                                                                        Rehab
 4
                  shares to Sripetch at $1.72/share
 5    3/29/2016   In four pairs of matched orders, Knight bought a      2,500    60%
 6
                  total of 1,000 shares from Sripetch at $1.74/share
                  and Knight sold 500 shares to Sripetch at
 7                $1.73/share
 8    4/5/2016    In two pairs of matched orders, Knight sold a total   1,000    50%
                  of 500 shares to Sripetch at $1.74/share
 9
      4/12/2016   In three pairs of matched orders, Knight bought a     2,300    65.22%
10                total of 1,500 shares to Sripetch at $1.75/share
11
      4/29/2016   In seven pairs of matched orders, Knight sold a       2,655    56.50%
                  total of 1,500 shares to Sripetch at $1.78/share
12
      5/3/2016    In four pairs of matched orders, Knight bought a      1,600    97.19%
13                total of 1,555 shares from Sripetch at $1.77/share
      5/4/2016    In one pair of matched orders, Knight bought a        500      80%
14
                  total of 400 shares from Sripetch at $1.77/share
15    5/18/2016   In five wash trades, Knight bought and sold 3,500     5,500    100%
16                shares between his two accounts at $1.88/share;
                  and in four match trades, Knight bought a total of
17
                  2,000 shares from Sripetch at $1.89/share
18    5/19/2016   In three wash trades, Knight bought and sold 2,500    2,500    100%
                  shares at $1.95/share between his two accounts
19
      5/20/2016   In two pairs of matched orders, Knight bought a       4,800    75%
20                total of 200 shares from Sripetch at $1.90/share;
21                and in eleven wash trades, Knight bought and sold
                  3,400 shares between his two accounts at $1.98 to
22
                  $1.99/share
23    5/23/2016   In three wash trades, Knight bought and sold 1,000    4,000    87.50%
                  shares between his two accounts at $1.99 to
24
                  $2.00/share; in three match trades Knight sold a
25                total of 2,000 shares to Sripetch at $1.99 to
26
                  $2.00/share; and in one match trade Knight
                  purchased 500 shares from Sripetch at $2.05/share
27
      5/25/2016   In two pairs of matched orders, Knight sold a total   100,055 0.20%
28                of 200 shares to Sripetch at $2.07/share

                                               29
     Case 3:20-cv-01864-H-AGS Document 1 Filed 09/21/20 PageID.78 Page 30 of 43




 1
       Date        Description                                            Total      % of
                                                                          Daily      Daily
 2                                                                        Volume     Trading
 3                                                                        of VMS     Volume
                                                                          Rehab
 4
       6/1/2016    In one wash trade, Knight bought and sold 100          4,005      2.50%
 5                 shares at $2/share between two of his accounts
 6

 7   Sripetch and Knight engaged in this coordinated trading activity in advance, and at the
 8
     outset, of a series of promotions funded by the Sripetch Network discussed above, that
 9

10   began on May 24, 2016 and continued through the end of the year. From March 21, 2016
11
     through June 3, 2016, Patel sold 46,593 shares for trading proceeds of $90,163.
12

13   Manipulation of ARGW
14
           117.   In 2018 through early 2019, Sripetch, Knight, Wexler and McAlpine
15
     engaged in a series of manipulations of ARGW stock with the intention of profiting from
16

17   “pumping and dumping” the stock.
18
     April-July 2018 ARGW Manipulation
19

20         118.   The scheme began in April 2018, when Sripetch engaged in a series of
21
     matched trades in ARGW, using accounts controlled by the Sripetch Network. These
22

23
     trades were designed to create the appearance of active market interest in the stock,

24   upward momentum in the stock price, and on many occasions, to set the closing price of
25
     ARGW. This pattern of pre-promotion trading activity, often referred to as “building the
26

27   chart,” is a typical step undertaken by fraudsters prior to a pump and dump.
28



                                                 30
     Case 3:20-cv-01864-H-AGS Document 1 Filed 09/21/20 PageID.79 Page 31 of 43




 1
           119.   From May to July, 2018, ARGW was the subject of a promotional campaign

 2   funded by the Conduit. These promotional emails touted ARGW as “one company out
 3
     there focused on high-growth sectors”, “making waves in digital, and is slowly building a
 4

 5   strong portfolio in the space”, “this stock could catapult by up to 155%”, “ARGW could
 6
     be in a position to make a potential run!” “Latest M&A move could send this stock
 7

 8   soaring by over 200%!” These promotions were designed to generate investor demand
 9
     for ARGW stock, with the aim of increasing the stock’s price and liquidity, so that
10
     individuals associated with Sripetch could “dump” the stock at a substantial profit.
11

12   Sripetch’s promotions did not disclose that he and his associates intended to sell their
13
     ARGW stock.
14

15         120.   During this period, Wexler was aware of the promotional campaign, and
16
     issued press releases designed to increase investor demand for the stock.
17

18
           121.   In connection with this scheme, Knight obtained approximately $750,000 in

19   proceeds by selling ARGW from April 19, 2018 to July 9, 2018. Knight then transferred
20
     a portion of the proceeds to Sripetch and a portion of the proceeds to two newly created
21

22   entities which then transferred the funds, at Wexler’s instructions, to a bank account in
23
     Canada.
24

25

26

27

28



                                                  31
     Case 3:20-cv-01864-H-AGS Document 1 Filed 09/21/20 PageID.80 Page 32 of 43




 1
     Fall 2018 ARGW Manipulation
 2         122.   In the fall of 2018, Sripetch, Knight and Wexler engaged in a second scheme
 3
     to manipulate ARGW. Sripetch enlisted the efforts of McAlpine in this scheme, who
 4

 5   controlled offshore brokerage accounts with which to engage in the manipulative trading.
 6
           123.   Wexler made arrangements to have 700,000 shares of ARGW transferred to
 7

 8   a brokerage account in the Cayman Islands controlled by McAlpine.
 9
           124.   Once the stock was deposited offshore, Wexler, Sripetch, Knight and
10
     McAlpine began to execute another ARGW “pump and dump/” Sripetch arranged for a
11

12   promotional campaign of the stock, to be paid for by the participants in the scheme.
13
     Wexler again issued press releases timed to maximize the impact of the stock promotions.
14

15         125.   The scheme was thwarted when the promotions caught the attention of OTC
16
     Link, which operates as an alternative trading system that displays quotes from broker-
17

18
     dealers for many over-the-counter securities, including ARGW. OTC Link flagged the

19   stock as being subject to a promotional campaign and displayed a “bullhorn” graphic on
20
     its website in connection with ARGW. As a result of this flag, the brokerage firm used
21

22   by McAlpine halted its trading in ARGW, and McAlpine was unable to liquidate his
23
     position of ARGW.
24

25   December 2018-January 2019 ARGW Manipulation
26
           126.   By late December 2018, McAlpine, Knight, Wexler and Sripetch had
27
     decided to pursue another pump and dump of ARGW stock. The scheme would involve
28



                                                 32
     Case 3:20-cv-01864-H-AGS Document 1 Filed 09/21/20 PageID.81 Page 33 of 43




 1
     the same components as the earlier schemes, including coordinated trading activity, and

 2   press releases by Wexler opportunistically timed to coincide with promotions coordinated
 3
     by Sripetch.
 4

 5          127.      As a first step, Sripetch and McAlpine engaged in a series of cross-trades in
 6
     order to “repatriate” the ARGW stock into a domestic account of Sripetch and away from
 7

 8   the offshore broker-dealer, which had apparently become more vigilant in policing
 9
     suspicious microcap activity. The parties believed that, in light of the promotion flag on
10
     the OTC Markets website, they could more easily get shares into the U.S. account by
11

12   purchasing the shares in the market rather than by attempting to deposit newly issued
13
     shares. An additional benefit of trading the shares into domestic accounts was an
14

15   increase in trading volume in ARGW.
16
            128.      While the stock was being traded from the offshore accounts into domestic
17

18
     accounts, Wexler coordinated with Sripetch to ensure that the company would issue press

19   releases that coincided synergistically with the trading.
20
            129.      Sripetch then arranged for a promotional email campaign that ran on
21

22   Sunday, February 3, and Monday, February 4, 2019. None of the promotional emails
23
     disclosed that Sripetch and his cronies also owned shares of ARGW that they planned to,
24

25   and did, sell.
26
            130.      On February 4, 2019 - the first trading day after the commencement of
27
     Sripetch’s promotional campaign - ARGW’s price opened at $1.43, and the volume rose
28



                                                     33
     Case 3:20-cv-01864-H-AGS Document 1 Filed 09/21/20 PageID.82 Page 34 of 43




 1
     to 578,555 shares. Sripetch sold 193,950 shares of ARGW at prices ranging from $0.60

 2   to $1.02 for proceeds of $119,901. In addition, as it turned out, McAlpine was able to
 3
     sell some of the ARGW shares still held offshore, selling 155,000 shares of ARGW at
 4

 5   $0.6129, for approximate proceeds of $94,618.
 6
           131.   The Commission suspended trading in ARGW the following day. The
 7

 8   suspension thwarted the parties’ intent to dump their remaining shares.
 9
                                 FIRST CLAIM FOR RELIEF
10      Violations of Section 10(b) of theExchange Act and Rule 10b-5(a) and 10b-5(c)
       (Against Defendants Flores, Knight, Sripetch, McAlpine, Wexler and the Entity
11
                                          Defendants)
12

13
           132.   Paragraphs 1-7, 15-99, and 113-131 are re-alleged and incorporated by
14
     reference as if fully set forth herein.
15
           133.   Flores, Knight, Sripetch, McAlpine, Wexler, Adtron, ATG, DOIT, Doji,
16

17   King Mutual, Optimus, Orca Bridge, Redline and UAIM, directly or indirectly, singly or
18
     in concert, knowingly or recklessly, by the use of the means or instrumentalities of
19

20   interstate commerce or of the mails, or of the facilities of a national securities exchange,
21
     in connection with the purchase or sale of securities, employed devices, schemes and
22

23
     artifices to defraud, and engaged in acts, practices and courses of business which

24   operated or would have operated as a fraud or deceit upon purchases of securities or upon
25
     other persons.
26

27         134.   By reason of the foregoing, these Defendants, singly or in concert, directly
28
     or indirectly, violated and, unless enjoined, will again violate, Section 10(b) of the

                                                   34
     Case 3:20-cv-01864-H-AGS Document 1 Filed 09/21/20 PageID.83 Page 35 of 43




 1
     Exchange Act [15 U.S.C. §78j(b)] and Rule 10b-5(a) and (c) thereunder [17 C.F.R. §

 2   240.10b-5(a) and (c)].
 3
                                 SECOND CLAIM FOR RELIEF
 4
                                  Violations of Section 10(b) of the
 5                                Exchange Act and Rule 10b-5(b)
 6
                              (Against Defendants Adtron and Sripetch)

 7         135.   Paragraphs 1-7, 15, 22, 31-99, and 113-131 are re-alleged and incorporated
 8
     by reference as if fully set forth herein.
 9

10         136.   Defendants Adtron and Sripetch, directly or indirectly, singly or in concert,
11
     knowingly or recklessly, by the use of the means or instrumentalities of interstate
12

13
     commerce or of the mails, or of the facilities of a national securities exchange, in
14
     connection with the purchase or sale of securities, knowingly or recklessly, made untrue
15
     statements of material fact and have omitted to state material facts necessary in order to
16

17   make the statements made, in the light of the circumstances under which they were made,
18
     not misleading.
19

20         137.   By reason of the foregoing, Defendants Adtron and Sripetch, singly or in
21
     concert, directly or indirectly, violated and, unless enjoined, will again violate, Section
22

23
     10(b) of the Exchange Act [15 U.S.C. § 78j(b)] and Rule 10b-5(b) thereunder [17 C.F.R.

24   § 240.10b-5(b)].
25
                              THIRD CLAIM FOR RELIEF
26
              Violations of Sections 17(a)(1) and 17(a)(3) of the Securities Act
27     (Against Defendants Flores, Knight, Sripetch, McAlpine, Wexler and the Entity
                                        Defendants)
28



                                                   35
     Case 3:20-cv-01864-H-AGS Document 1 Filed 09/21/20 PageID.84 Page 36 of 43




 1
           138.   Paragraphs 1-7, 15-99, and 113-131 are re-alleged and incorporated by

 2   reference as if fully set forth herein.
 3
           139.   Defendants Flores, Knight, Sripetch, McAlpine, Wexler, Adtron, ATG,
 4

 5   DOIT, Doji, King Mutual, Optimus, Orca Bridge, Redline and UAIM, in the offer or sale
 6
     of securities, by the use of means or instruments of transportation or communication in
 7

 8   interstate commerce or by the use of the mails, directly or indirectly: employed devices,
 9
     schemes or artifices to defraud; and engaged in transactions, practices or courses of
10
     business which operate or would operate as a fraud or deceit upon a purchaser.
11

12         140.   By reason of the conduct described above, these Defendants, directly or
13
     indirectly, violated, and, unless enjoined, will again violate, Section 17(a)(1) and (3) of
14

15   the Securities Act [15 U.S.C. § 77q(a)(1) and (3)].
16
                                 FOURTH CLAIM FOR RELIEF
17                       Violations of Section 17(a)(2) of the Securities Act
18
                            (Against Defendants Adtron and Sripetch)

19         141.   Paragraphs 1-7, 15, 22, 31-99, and 113-131 are re-alleged and incorporated
20
     by reference as if fully set forth herein.
21

22         142.   Defendants Adtron and Sripetch, in the offer or sale of securities, by the use
23
     of means or instruments of transportation or communication in interstate commerce or by
24

25   the use of the mails, directly or indirectly obtained money or property by means of an
26
     untrue statement of a material fact or omitted to state a material fact necessary in order to
27

28



                                                  36
     Case 3:20-cv-01864-H-AGS Document 1 Filed 09/21/20 PageID.85 Page 37 of 43




 1
     make the statements made, in light of the circumstances under which they were made, not

 2   misleading.
 3
           143.    By reason of the conduct described above, these Defendants directly or
 4

 5   indirectly, violated, and, unless enjoined, will again violate, Section 17(a)(2) of the
 6
     Securities Act [15 U.S.C. § 77q(a)(2)].
 7

 8                              FIFTH CLAIM FOR RELIEF
              Aiding and Abetting Violations of Section 10(b) of the Exchange Act
 9
                               and Rule 10b-5(a) and 10b-5(c)
10                                     (Against Patel)
11
           144.    Paragraphs 1-7, 19, 31-38, and 69-99 are re-alleged and incorporated by
12

13
     reference as if fully set forth herein.
14
           145.    Defendant Patel , directly or indirectly, singly or in concert, knowingly or
15
     recklessly, by the use of the means or instrumentalities of interstate commerce or of the
16

17   mails, or of the facilities of a national securities exchange, in connection with the
18
     purchase or sale of securities, employed devices, schemes and artifices to defraud, and
19

20   engaged in acts, practices and courses of business which operated or would have operated
21
     as a fraud or deceit upon purchases of securities or upon other persons.
22

23
           146.    Patel, directly or indirectly, provided knowing and substantial assistance to

24   persons who, directly or indirectly, singly or in concert, knowingly or recklessly, by the
25
     use of the means or instrumentalities of interstate commerce or of the mails, or of the
26

27   facilities of a national securities exchange, in connection with the purchase or sale of
28
     securities, employed devices, schemes and artifices to defraud, and engaged in acts,

                                                   37
     Case 3:20-cv-01864-H-AGS Document 1 Filed 09/21/20 PageID.86 Page 38 of 43




 1
     practices and courses of business which operated or would have operated as a fraud or

 2   deceit upon purchases of securities or upon other persons.
 3
           147.   By virtue of the foregoing, pursuant to Section 20(e) of the Exchange Act
 4

 5   [15 U.S.C. § 78t(e)], Patel aided and abetted, and, unless restrained and enjoined, will
 6
     continue to aid and abet, violations of Section 10(b) of the Exchange Act [15 U.S.C. §
 7

 8   78j(b)] and Rule 10b-5(a) and (c) thereunder [17 C.F.R. § 240.10b-5(a) and (c)].
 9
                              SIXTH CLAIM FOR RELIEF
10      Aiding and Abetting Violations of Section 17(a)(1) and (3) of the Securities Act
                                       (Against Patel)
11

12         148.   Paragraphs 1-7, 19, 31-38, and 69-99 are re-alleged and incorporated by
13
     reference as if fully set forth herein.
14

15         149.   Defendant Patel, directly or indirectly, singly or in concert, by use of the
16
     means or instruments of transportation or communication in interstate commerce, or of
17

18
     the mails, in the offer or sale of securities: with scienter, employed devices, schemes, or

19   artifices to defraud; or engaged in transactions, practices, or courses of business which
20
     operated or would operate as a fraud or deceit upon the purchasers.
21

22         150.   Patel, directly or indirectly, provided knowing and substantial assistance to
23
     persons who directly or indirectly, singly or in concert, by use of the means or
24

25   instruments of transportation or communication in interstate commerce, or of the mails,
26
     in the offer or sale of securities, with scienter: employed devices, schemes, or artifices to
27
     defraud; or engaged in transactions, practices, or courses of business which operated or
28



                                                   38
     Case 3:20-cv-01864-H-AGS Document 1 Filed 09/21/20 PageID.87 Page 39 of 43




 1
     would operate as a fraud or deceit upon the purchasers.

 2         151.   By virtue of the foregoing, pursuant to Section 15(b) of the Securities Act
 3
     [15 U.S.C. § 77o(b)], Patel aided and abetted, and, unless restrained and enjoined, will
 4

 5   continue to aid and abet, violations of Section 17(a)(1) and (3) of the Securities Act [15
 6
     U.S.C. § 77q(a)(1) and (3)].
 7

 8                          SEVENTH CLAIM FOR RELIEF
                  Violations of Sections 5(a) and 5(c) of the Securities Act
 9
     (Against Defendants Flores, Sripetch, Williams, DOIT, Doji, Optimus, Redline and
10                                         UAIM)
11
           152.   Paragraphs 5, 15-16, 21, 24-25, 27, 29-30, and 100-112, are re-alleged and
12

13
     incorporated by reference as if fully set forth herein.
14
           153.   The ABBY stock that these Defendants sold into the market constitute
15
     securities within the meaning of Securities Act Section 2(a)(1), 15 U.S.C. § 77b(a)(1),
16

17   and Exchange Act Section 3(a)(10), 15 U.S.C. § 15 U.S.C. § 78c(a)(10).
18
           154.   These Defendants, directly or indirectly, singly or in concert with others,
19

20   made use of the means or instruments of transportation or communication in interstate
21
     commerce, or of the mails, to offer and sell securities when no registration statement had
22

23
     been filed or was in effect as to such offers and sales of such securities and no exemption

24   from registration was available.
25
           155.   By virtue of the foregoing, these Defendants violated and, unless restrained
26

27   and enjoined, will continue violating, Securities Act Sections 5(a) and 5(c) [15 U.S.C. §§
28
     77e(a) & (c)].

                                                   39
     Case 3:20-cv-01864-H-AGS Document 1 Filed 09/21/20 PageID.88 Page 40 of 43




 1
                                  EIGHTH CLAIM FOR RELIEF
                          Violations of Sections 9(a)(1) of the Exchange Act
 2                           (Against Defendants Knight and Sripetch)
 3
           156.   Paragraphs 6-7, 15, 17, and 113-131 are re-alleged and incorporated by
 4

 5   reference as if fully set forth herein.
 6
           157.   From at least March 2016 through June 2016, Defendants Knight and
 7

 8   Sripetch, directly or indirectly, with scienter, by the use of the mails or any means or
 9
     instrumentality of interstate commerce, for the purpose of creating a false or misleading
10
     appearance of active trading in VSRYF securities, or a false or misleading appearance
11

12   with respect to the market for any such security, have (a) entered an order or orders for
13
     the purchase of any such security with the knowledge that an order or orders of
14

15   substantially the same size, at substantially the same time, and at substantially the same
16
     price, for the sale of any such security, has been or will be entered by or for the same or
17

18
     different parties; or (b) entered an order or orders for the sale of any such security with

19   the knowledge that an order or orders of substantially the same size, at substantially the
20
     same time, and at substantially the same price, for the sale of any such security, has
21

22   been or will be entered by or for the same or different parties, or (c) to enter any order or
23
     orders for the sale of any such security with the knowledge that an order or orders of
24

25   substantially the same size, at substantially the same time, and at substantially the same
26
     price, for the purchase of such security, has been or will be entered by or for the same or
27
     different parties.
28



                                                  40
     Case 3:20-cv-01864-H-AGS Document 1 Filed 09/21/20 PageID.89 Page 41 of 43




 1
           158.   By reason of the foregoing, Defendants Knight and Sripetch violated, and

 2   unless restrained and enjoined, will continue violating, Section 9(a) of the Exchange Act
 3
     [15 U.S.C. § 78i(a)].
 4

 5                             NINTH CLAIM FOR RELIEF
 6
       Violations of Section 10(b) of the Exchange Act and Rule 10b-5(b) Thereunder,
                        Pursuant to Section 20(b) of the Exchange Act
 7                            (Defendants Sripetch and Flores)
 8
           159.   Paragraphs 1-7, 15-16, and 15-99 are re-alleged and incorporated by
 9

10   reference as if fully set forth herein.
11
           160.   Section 20(b) of the Exchange Act [15 U.S.C. § 78t(b)] precludes any
12

13
     person, directly or indirectly, from doing any act which would be unlawful under the
14
     Exchange Act for such person to do, through or by means of any other person.
15
           161.   By knowingly or recklessly using third-party promoters to promote various
16

17   microcap stock without disclosing their beneficial ownership, intent to sell, and/or sales
18
     of the stock, Sripetch and Flores, directly or indirectly, violated Section 20(b) of the
19

20   Exchange Act. These acts, done through and by the means of the third-party promoters
21
     violated Section 10(b) of the Exchange Act [15 U.S.C. §78j(b)] and Rule 10b-5(b)
22

23
     thereunder [17 C.F.R. § 240.10b-5(a) and (c)].

24         162.   By reason of the foregoing, Defendants Knight and Sripetch violated, and
25
     unless restrained and enjoined, will continue violating Section 10(b) of the Exchange
26

27   Act [15 U.S.C. §78j(b)] and Rule 10b-5(b) thereunder [17 C.F.R. § 240.10b-5(a) and
28
     (c)], pursuant to Section 20(b) [15 U.S.C. §78t(b)] .

                                                  41
     Case 3:20-cv-01864-H-AGS Document 1 Filed 09/21/20 PageID.90 Page 42 of 43




 1
                                     PRAYER FOR RELIEF
 2         WHEREFORE, the Commission respectfully requests a Final Judgment:
 3
           A.     Finding that the Defendants violated the securities laws and rules
 4

 5   promulgated thereunder as alleged against them herein;
 6
           B.     Permanently restraining and enjoining Defendants from violating, directly
 7

 8   and indirectly, the securities laws and rules promulgated thereunder that they are alleged
 9
     to have violated;
10
           C.     Ordering Defendants to disgorge all ill-gotten gains that they obtained as a
11

12   result of the conduct alleged herein, and to pay prejudgment interest thereon;
13
           D.     Ordering Defendants to pay civil money penalties pursuant to Section 20(d)
14

15   of the Securities Act [15 U.S.C. § 77t(d)] and Section 21(d)(3) of the Exchange Act [15
16
     U.S.C. § 78u(d)(3)];
17

18
           E.     Prohibiting Defendants, pursuant to Section 21(d)(6)(A) of the Exchange

19   Act [15 U.S.C. § 78u(d)(6)(A)] from participating in an offering of penny stock;
20
           F.     Permanently barring Defendants Flores and Knight from acting as an officer
21

22   or director of any public company pursuant to Section 20(e) of the Securities Act [15
23
     U.S.C. § 77t(e)] and Section 21(d)(2) of the Exchange Act [15 U.S.C. § 78u(d)(2)]; and
24

25         G.     Granting such other and further relief as the Court may deem just and
26
     proper.
27

28



                                                 42
     Case 3:20-cv-01864-H-AGS Document 1 Filed 09/21/20 PageID.91 Page 43 of 43




 1   Dated: September 21, 2020
 2

 3                                     Respectfully submitted,
 4

 5                                     /s/ Christopher J. Dunnigan
                                        Richard R. Best
 6                                      Lara Shalov Mehraban
                                        Michael Paley
 7                                      Christopher J. Dunnigan
                                        (Appearing Pursuant to
 8                                      Local Civil Rule 83.3(c)(3))
                                        Kristine Zaleskas
 9                                      (Appearing Pursuant to
                                        Local Civil Rule 83.3(c)(3))
10                                      SECURITIES AND
                                        EXCHANGE
11                                      COMMISSION
                                        Brookfield Place
12                                      200 Vesey Street, Suite 400
                                        New York, NY 10281
13                                      Telephone: 212-336-0061
                                        (Dunnigan)
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                            43
